Per Curiam.

The record discloses that there were three contested cases which required a total of 55 days of hearings in which many witnesses testified and, additionally, the reading of the transcript of the testimony of approximately 6,000 pages. There were other days consumed in viewing, executive sessions, and other details, the result being that one of the Commissioners had 116 days, another 119 days, and the New York City representative 170 days, the differential being his charge for traveling time. The allowances were respectively $9,659.74; $10,054.18 and $15,287.85. The affidavit of each Commissioner sets forth in justification for a day’s allowance such words as “ hearings ”, “ viewing ”, “executive sessions” and in the case of the New York City representative “traveling time”, the reasonableness and the necessity of the latter being one of the questions raised on this appeal.
From the record before us we are unable to determine the issues raised and consequently feel that in justice to all parties, the matter should be remitted to Special Term, there to determine either by detailed affidavits or by a hearing — whichever Special Term deems necessary — the reasonableness and the necessity of the time actually spent as well as the disbursements incurred.
The fact that heretofore the method here adopted of detailing time spent and disbursements incurred is of no import now that the adequacy and the sufficiency of that procedure are being questioned and contested on this appeal.
Order should be reversed and matter remitted to the Special Term for proceedings not inconsistent with this opinion.
Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.
Order reversed and matter remitted to the Special Term for proceedings not inconsistent with this opinion, without costs.